Title: To Alexander Hamilton from Benjamin Lincoln, 31 August 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston Augt 31. 1790
Sir

I received by the last post a letter under the date of the 24 instant from Mr. Coxe Assistant secy in which he says The Secy of the Treasury has instructed me to inform you that he has urgent occasion for the returns of bonds taken in your office which were formally requested to be made in monthly schedules. I was much surprised on finding those observations as I could not or could any in the office recollect our receiving any such request. I have since examined your letter in full but do not find any request or order which look like it. As the above paragraph conveys in very explicit terms a reproof for an ommission of duty I have thought it but justice to my self to give you the above state of facts & on a P.S. of the same letter Mr. Coxe goes on I believe to add that your quarterly account ending the 30th of June is also wanted. I do know but I have done wrong by keeping it so long in my hand my ideas were that as soon as my proceeding account was passed upon a state of it would have been forwarded for without that I cannot know what ballance to carry forward or how to sittle my own books. I was so convinced of the propriety of there forwarding a statement of the Acct as settled & that nothing on their part would be omitted that I concluded that from the hurry of business they had not passed on it & that it would be useless to croud them with a second Acct before the first was out of the way. If in your opinion it is not necessary for the comptroller to forward to me a state of my Acct as settled I will in future give no cause for a similar hint to the one above.
Not Forwarded
